Title: To George Washington from John Parke Custis, 15 July 1778
From: Custis, John Parke
To: Washington, George


          
            Hond Sir
            New Kent [Va.] July 15th 78
          
          On my Return from Mt Vernon to this Place, I found the Packet, containing your Letter
            and Deed. I am much oblidged to you for the Trouble you
            have taken, to have a new Deed made out, from yourself to Me. It was the Method I
            proposed, but my Uncles Bassett and Dandridge thought it best, to have the Deed made
            from you to Henry; I shall be in no Hurry to have your Deed acknowledged, unless a good
            opportunity offers, as I hope, most sincerely, to see you in Virginia in Peace, long
            before the Time elapses.
          I am happy in the thought, that my Plan of selling my Lands meets with your
            approbation, and I am thankful for your advice. I should most certainly have invested
            the Money ariseing from the Sales in the Funds, if the Purchase of Robert &
            Gerard Alexander’s Lands in Fairfax did not point out another Way. the Particulars of
            the Bargains you are probably acquainted with before now. the one with Robert, Besides
            the extravagancy of the Price, is a very disagreable one. Nothing could have induced  Me to have given such Terms, but the unconquerable Desire I had, to
            live in the Neighbourhood of Mt Vernon, and in the County of Fairfax. I have agreed to
            give Him £12 per acre, and at the Experation of twenty four years, to pay Him the
            Principal with compound Interest. this is a hard and disagreable Article. I shall
            however guard against the Evil as much as possible, by investing the Sum in the Funds,
            for the particular Use of dischargeing this Debt. He cannot during the twenty four
            years, demand of Me a Farthing, either Principal or Interest. I have agreed to give
            Gerard £11 per acre, the Money to be paid at Christmas. the reason that induced Me to
            purchase his Land, was the advantage of having my Estate under my own Eye, and the
            probability of getting Phil’s, which I understand he wants to sell. if I should get his
            my Tract would be very complete, and good in Quality, Situated in a Part of the State
            where Lands will rise in Value, as much as in any other Part, or rather more. these Purchases have induced Me to think of selling all my Lands
            in this Part of the State, excepting my King William and N—Kent Tracts. these Tracts are
            better in Quality then any of my other Lands, and from their Situation, may be
            overlook’d by one Manager. my Estate on the Eastern
            Shore from Mismanagement, has not, I beleive cleared Me for the last three years £50 pr.
            Annum. my Hanover Land has been of no advantage to Me.
            my Land near Willmburg has by Hill’s liveing upon It, been more advantageous than any
            other, but that I am confident has not yeilded me the Interest of the Money it would now
            sell for. I should be glad to dispose of this Tract, as
            it will be very inconvenient for Me to hold it, and I shall be under the Necessity of
            buying Negroes and Horses at the very extravagant Price They now sell at. Hill has drawn
            the likeliest Negroes I own, to this Place, and still complains of the want of Hands; if
            I sell this Land, I shall have Negroes, Horses, Sheep, and Cattle to stock the two
            Plantations I propose reserving, and my Lands in Fairfax fully. the Expense of keeping
            this Plantation in culture, from the great Scarsity of Timber, the number of roads
            running through the Land, and the amazing Deal of Ditching necessary to inclose the
            Feilds, besides this the Necessity of keeping a Man, above the Rank of a common
            Overseer, at extraordinary Wages to overlook this Plantation, will render the Income
            less in Proportion, with equal Management, with this or the King William Estate. Hill by
            confineing Himself to that Plantation, left the Management of the other Plantations
            entirely to the Overseers, who neglected their Business shamefully. The Land near
            Willmsbg will now sell very high, as Money is as plenty and of as little Value as in any
            Part of the Continent. I should be very glad to dispose of It. if We could settle with
            regard to my Mother’s Dower, I shall willingly agree to any thing you shall propose,
            either to retain It, or dispose of it together with my Part of the Tract. My Mother says
            She shall willingly  accede to any thing that shall be determined on
            between Us. I am confident that this Land will sell much higher at this Time than it
            will do for fifty years to come, as the Seat of Government will certainly be removed as
            soon as we have a Peace, and our Money will rise in Value. Lots in Willmsbg and Lands adjacent must fall greatly in Value—My Intentions are,
            after paying for the Lands above to put the remainder of the Money in the Funds for the
            Purpose of Building Me a House in Fairfax whenever I can do It conveniently.
          Price Posey was at Davenport’s the Day before yesterday. He says that their is a promiseing Crop on the Ground, but is afraid it will suffer
            on Account of the Sickly Situation of the Negroes, their are several of the Best Hands
            now sick, one has been in a very low State for Some Time. I shall take the Liberty to
            direct Davenport to send him to my Quarter, in hopes the change of Air will recover Him.
            I shall cheerfully lend Davenport every assistance in recovering his People. He
            attributes their Sickness to the badness of the Water.
          I do with the most heartfelt Pleasure congratulate you on the Victory you obtain’d over
            the Enemy on the Plains of Monmouth, and do sinc[e]rely wish you a continuance of
            Success. I also congratulate you on the appearance of a French Fleet on our Coast. They
            have drove on the Eastern an English Frigate of 28 Guns. the greatest Part of the Crew
            are Prisoners on the Eastern Shore. They have taken or sunk two others. this is the report, and I beleive it is true; I live in the most
            retired Part of the State, I seldom heare any thing. I did not hear of your Victory for
            some time after the Express went down—I have the Pleasure to inform you that my little
            Family are in tolerable Health. Nelly joins Me in wishing you every Blessing. I am Hond
            Sir yr most affecte
          
            J.P. Custis
          
        